DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-3, 6-11, and 21-23 are pending.
Claims 1-3, 6-11, and 21-23 are rejected.
The claim set received after final on 01 June 2021 has been entered as noted in the advisory action mailed on 09 June 2021.
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Interpretation
Independent claims 1 and 21 are interpreted as requiring use of a computer in at least one step.
For the purpose of examination in independent claims 1 and 21 the speed of the initial alignment technique is interpreted to be exemplified by that of a global alignment method such as SNAP discussed in the specification at paragraph 134 and the second alignment technique is interpreted to be exemplified by a local alignment method BLASTn that is 1,000-10,000 times slower as discussed in the specification at paragraph 134.
Claim Rejections - 35 USC § 112
The rejection of claims 1-11 and 21-23 under 35 U.S.C. 112(b) in the Office action mailed 01 April 2021 is withdrawn in view of the amendment and arguments received after final rejection on 01 June 2021.
Claim Rejections - 35 USC § 101
The rejection of claims 1-11 and 21-23 under 35 U.S.C. 101 in the Office action mailed 01 April 2021 is withdrawn because of the arguments presented in the after final response received 01 June 2021 and after further consideration because the combination of additional elements in independent claims 1 and 21 of performing a global alignment of sequences followed by a local alignment is an unconventional combination of additional elements.
The rejection of claims 1-4, 8, 9, 11, and 21-23 under 35 U.S.C. 103 as being unpatentable over Naccache et al. in view of Huson et al. in view of Li et al. 2008 in view of Li et al. 2009 in view of Zaharia et al. in view of Kaye et al. in view of Carver et al. in the Office action mailed 01 April 2021 is withdrawn in view of the amendment and arguments received after final rejection on 01 June 2021.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Naccache et al. in view of Huson et al. in view of Li et al. 2008 in view of Li et al. 2009 in view of Zaharia et al. in view of Kaye et al. in view of Carver et al. as applied to claims 1-4, 8, 9, 11, and 21-23 above, and further in view of Wilson et al. in the Office action mailed 01 April 2021 is withdrawn in view of the amendment and arguments received after final rejection on 01 June 2021.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Naccache et al. in view of Huson et al. in view of Li et al. 2008 in view of Li et al. 2009 in view of Zaharia et al. in view of Kaye et al. in view of Carver et al. as applied to claims 1-4, 8, 9, 11, and 21-23 above, 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 6-11, and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 25, and claims 2-11 and 21-24 of copending Application No. 16/776,405 (reference application) in view of Carver et al. (Briefings in Bioinformatics vol. 14, pages 203-212 (2012)).
Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of copending claims 12 and 25 includes all limitations of instant claim 1 and the combination of copending claims 21 and 25 includes all limitations of instant claim 21 with the exception of analysis of sequences in a BAM format, performing a first global alignment, a second local alignment and analysis of at least 1 million sequence reads. Copending claim 25 includes the limitation a second alignment that is at least 1,000 times slower than the first alignment.
Copending claim 11 includes the limitation of analysis of at least 1 million sequence reads, copending claim 24 includes the limitation of performing a first global alignment and a second local alignment.
Carver et al. shows on page 204 that the BAM format is the standard format for storing alignments and raw sequencing and next-generation sequencing (NGS) data.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 6-11, and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 25, and claims 2-11 and 21-24 of copending Application No. 15/917,286 (reference application) in view of Carver et al. (Briefings in Bioinformatics vol. 14, pages 203-212 (2012)).
Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of copending claims 12 and 25 includes all limitations of instant claim 1 and the combination of copending claims 21 and 25 includes all limitations of instant claim 21 with the exception of analysis of sequences in a BAM format, performing a first global alignment, a second local alignment and analysis of at least 1 million sequence reads. Copending claim 25 includes the limitation a second alignment that is at least 1,000 times slower than the first alignment.
Copending claim 11 includes the limitation of analysis of at least 1 million sequence reads, copending claim 24 includes the limitation of performing a first global alignment and a second local alignment.
Carver et al. shows on page 204 that the BAM format is the standard format for storing alignments and raw sequencing and next-generation sequencing (NGS) data.
It would have been obvious to analyze sequence data in the BAM format because Carver et al. shows the BAM format is the standard format for storing NGS sequence data.

Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631